DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/23/2022 has been entered. Claims 91, 106-107, 109-116, and 118-126 remain pending in the application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jeremy Stroh (Reg. No. 61,527), on 05/19/2022.

The application has been amended as follows: 
Claim 111 is amended to correct minor informalities.
Claim 111. The device of claim [[108]]91, wherein the at least one light emitter comprises at least a portion of the force-sensitive display screen.

Allowable Subject Matter
Claims  91, 106-107, 109-116, and 118-126 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 91 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, a device configured to be worn adjacent to a first location on an appendage of a user as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a control logic configured to: calculate an estimate of blood pressure of the second location from the variation of PPG blood volume amplitude with the variation in the pressure applied to the second location, by determining a diastolic pressure and a systolic pressure, the diastolic pressure being determined according to a first PPG blood volume pulse amplitude from the PPG sensor data occurring before a peak PPG blood volume pulse amplitude from the PPG sensor data and based on a first ratio of the first PPG blood volume pulse amplitude to the peak PPG blood volume pulse amplitude, and the systolic pressure being determined according to a second PPG blood volume pulse amplitude from the PPG sensor data occurring after the peak PPG blood volume pulse amplitude and based on a second ratio of the second PPG blood volume pulse amplitude to the peak PPG blood volume pulse amplitude, as recited in claim 1.  
Claims 106-107, 109-116, and 118-126 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             
/YI-SHAN YANG/Primary Examiner, Art Unit 3793